DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “system mass storage device interface input”, “system mass storage device interface output”, “mass storage device interface input”, “mass storage device interface output”.  In each case the inputs/outputs without “system” can read on the inputs/outputs with “system”, and any further recitations thereof are indefinite since it is not clear which is referred to.  Claim 1 further recites “second mass storage device input”, “first mass storage device control interface input”, “second mass storage device control input” in each case it is not clear whether “first” and “second” refer to a particular device, or input/output thereof.  Further, there are inconsistencies such as first “control interface input” and second “control input” (i.e., without “interface”), and these are then not clear because it is not clear whether the second is another version of the first, or is just an item identifier.  Another example is “second mass storage device interface input” (page 3, lines 7-8, page 7 lines 7-8), and previous recitation in claim 1 at line 7 of page 2 “second mass storage device input” but no similar recitation in claim 11, thus making it unclear if this is a further second device input or not.  There are further elements in question, so many that depend on how others may be changed or clarified, that it is requested to recheck these throughout these claims for correct wording.  The remaining claims incorporate these limitations by dependency.
Allowable Subject Matter
Claims 9-10 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2019/0324678	Encrypted disk sanitizing with wipe controller.
2009/0031095	Device purge (erase, sanitize, destroy) using host commands.
11,436,367	Pre-operating system environment sanitization of storage.
10,185,509	Secure storage sanitization with secure access to sanitize.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        September 10, 2022